Exhibit 10.5


RESTATED
EMPLOYMENT AGREEMENT




AGREEMENT made as of the 15th day of January, 2007 and between Guy Norberg, an
individual residing in Orlando, FL (hereinafter  referred to as "Executive") and
THE AMACORE GROUP, INC., a Delaware corporation with offices in Tampa, Florida
(hereinafter called the "Company").


W I T N E S S E T H


WHEREAS, the Company and Executive wish to modify Executive’s Employment
Agreement with the Company; and


WHEREAS, the Board of Directors, at its December 6, 2007 meeting, has approved
the modifications desired; and


WHEREAS, the parties wish to restate the Employment Agreement so that same
incorporates the modifications; and


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:


1.              Employment Term, Duties and Acceptance


(a) Company hereby retains Executive as Company's Senior Vice President of Sales
and Marketing for a period of three (3) years, commencing on the date hereof
(the "Employment Period"), subject to earlier termination as hereinafter
provided, to render his services to Company upon the terms and conditions herein
contained, in such executive capacity. In such executive capacity, Executive
shall report and be responsible to the Company's Chief Executive Officer and the
Company’s Board of Directors.


(b) Executive hereby accepts the foregoing employment and agrees to render his
services to Company on a full-time basis in such a manner as to reflect his best
efforts to the end that the Company's operations are properly managed. In
furtherance of Executive performing the duties assigned to him under this
Agreement, the Company agrees to provide Executive with a support staff
reasonably required by Executive so as to enable him to carry out such duties
subject to the Company having sufficient capital to do so.


 
 

--------------------------------------------------------------------------------

 






2.              Compensation


(a) During the first year of the term of this Agreement, Executive shall receive
compensation of $30,000 per month.  This compensation may, at Executive's
election, be accrued, in whole or in part, if the Company has insufficient funds
to pay same.  Executive’s compensation shall be payable in accordance with the
general payroll practices of the Company as are from time to time, in effect,
less such deductions or amounts as shall be required to be withheld by
applicable law or regulation. On each yearly anniversary date of the execution
of this Agreement  (hereinafter sometimes called the "Anniversary Date," in each
yearly instance) the Board of Directors shall review the services provided by
Executive to determine the amount that Executive's salary shall be increased for
the forthcoming yearly period. Such increase shall be no less than an amount
equal to the percentage increase in the Consumer Price Index or such other
similar index reflective of the cost of living increase in the Orlando, Florida
metropolitan area from the beginning of yearly period to the end of the yearly
period with respect to the Consumer Price Index applicable to the said
metropolitan area, times Executive's base compensation in effect during the said
yearly period. The sum resulting by way of this increase to the Executive's base
compensation shall, for the then immediately succeeding period be considered the
Executive's base compensation. The Board of Directors shall also determine on an
annual (fiscal or calendar year, as the case may be) basis, the amount, if any,
of bonus or incentives to be paid to Executive. Provided, however, that
Executive shall receive a special bonus ("special bonus") in an amount equal to
one (1) percent of the Company's pre-tax profits from the preceding year (as
determined by the application of generally accepted accounting principles), up
to the first one-million dollars of such profits; plus an additional sum equal
to two, and (2) percent of the Company's pre-tax profits for all sums over
one-million dollars  The special bonus shall be paid within thirty (30) days
following determination thereof, which determination shall be made as soon as
practicable.


(b) Executive shall receive a sign-on bonus of one-million five-hundred thousand
(1,500,000) shares of the Company’s Class A common stock (the “shares”) which
shares shall be issued and vested in the Executive on the 91st day following the
execution of this Agreement.  Provided, however, that the Company may extend
such issuance and vesting in the event Executive has not generated for the
Company the revenues identified in paragraphs “4.(c)” and “5.(b)” below.  In the
event the Company files a form of Registration Statement, as that term is
generally understood,  registering shares of its Class A common stock at any
time following the issuance of the shares to Executive but prior to a date being
one year thereafter, the Company shall, at Executive’s request, include
Executive’s shares in such Registration Statement provided the Executive agrees
to sell such shares only in accordance with the then existing Rule 144 selling
formula for shares held more than one year but less than two years.  Unless
otherwise directed by the Company, Executive agrees to sell such shares only
through Mr. Joe Sanders, a registered broker, or through such other broker or
brokerage company designated by the Company.  This provision shall survive the
termination, for any reason, or expiration of this Agreement.




 
2

--------------------------------------------------------------------------------

 


(c) Executive shall be entitled to reasonable paid vacation time, sick leave and
time to attend professional meetings comparable to that offered the executives
in comparable positions.


(d) Executive shall be entitled (subject to the terms and conditions of
particular plans and programs) to all fringe benefits afforded to other senior
executives of the Company, including, but not by way of limitation, bonuses and
the right to participate in any pension, stock option, retirement, major
medical, group health, disability, accident and life insurance, relocation
reimbursement, and other employee benefit programs made generally available,
from time to time, by the Company.


(e) Company shall pay or reimburse Executive for reasonable expenses incurred in
the performance of his services under this Agreement during the Employment
Period, upon presentation of expense statements, vouchers or such other
supporting documentation as may reasonably be required.


(f)  Anything contained herein to the contrary notwithstanding, it is
specifically understood that Executive’s salary shall, until such time as the
Company builds up sufficient capital with which to pay same, be paid directly
from revenues generated by Executive and/or Jay Shafer.  In this connection, it
is further specifically understood that a material inducement for the Company to
enter into this Agreement is the accuracies of the representations contained in
paragraph “5.(a) through 5.(d)” hereof.  With that in mind, the parties
specifically acknowledge their understanding that if revenues produced by
Executive and/or Jay Shafer are not sufficient to pay Executive’s salary, same
shall be accrued until such time as there are sufficient funds available to the
Company from said revenues with which to pay said salaries (both accrued and
then current).  Provided that with respect to the Company paying salaries that
have been accrued, the Company shall be permitted to retain 10% of the gross
revenues generated by Executive and/or Jay Shafer for purposes of offsetting
Company expenses, including travel and entertainment expenses advanced by the
Company on behalf of Executive and/or Jay Shafer, or expenses reimbursed to
Executive and/or Jay Shafer incurred in the performance of their duties hereof.




 
3

--------------------------------------------------------------------------------

 


3.              Disability


(a) Upon the disability, as defined in subparagraph 3(b) hereof, of Executive
during the Employment Period, Company may, in its sole discretion, terminate
Executive's employment; provided that if the Company elects to so terminate
Executive's employment, Executive shall be entitled to receive, accrued but
unpaid salary, expense reimbursement and bonuses, the proceeds of any disability
insurance policy plus an amount from the Company monthly which, when added to
the amount received by the Executive from any disability policy in effect for
the Executive at the time of his disability will equal the Executive's salary
for a twelve-month period following the date of termination, as if the
termination had not occurred. Such termination shall have no effect on the
Company's obligation to pay the special bonus referred to hereinbefore.
Provided, however, in the event Executive partially perform and discharge the
duties previously performed by him for Company, nothing herein shall prevent the
Executive from continuing his duties in a part-time capacity, at a level of
Compensation to be determined at that time.


(b) For purposes of this Agreement the term "disability" shall mean Executive's
inability to continue to materially and substantially perform and discharge the
duties previously required of him on behalf of the Company for an aggregate
period exceeding three (3) consecutive months within any twelve (12) month
consecutive period.


(c) In the event of a dispute between the parties as to what constitutes a
disability, such dispute shall be finally determined by a person mutually agreed
upon by Executive and Company. If a mutually acceptable person cannot be
selected, such designations shall be made by Executive and Company each choosing
a person, which person shall then mutually select a third person (collectively
called the "panel"). The panel's determination shall be made by majority vote
and such determination shall be deemed binding and conclusive. The parties agree
to fully cooperate with whatever procedures and examinations may be required in
order to allow the panel to make its determination.




 
4

--------------------------------------------------------------------------------

 


4.              Termination of Employment


(a) (i) In the event Fifty (50) Percent or more of the equity securities or all
or substantially all of the assets of the Company are acquired by any single
person or identifiable group, as defined by the applicable rules and regulations
under the Security and Exchange Act of 1934, as amended and in the further event
that Executive's employment is terminated, by either the Company or the
Executive, within twelve (12) months following such event, except if such
termination is by reason of "cause" (as that term is defined at paragraph 4(c)
hereafter, or (ii) in the event Executive terminates his employment by reason of
the uncured breach of this Agreement by Company ("cause"), then, on the
termination date, Company shall pay (or issue, as the case may be) to Executive
a lump sum amount equal to the aggregate of (i) accrued but unpaid salary, if
any; (ii) accrued but unpaid expenses, if any; (iii) accrued but unpaid bonuses,
if any; (iv) unissued warrants, if any; and (v) the total compensation which
would have been paid to Executive through three full years of compensation from
the date of termination. If the Executive intends to terminate his employment
with the company for "cause", the "cause" shall be specified in a written notice
sent by Executive to the Company, and the Company shall be afforded thirty (30)
days or longer, if reasonably required, to cure such breach, if such breach is
capable of being.


(b) In the event Fifty (50) Percent or more of the equity securities or all or
substantially all of the assets of the Company are acquired by any single person
or identifiable group, as defined by the applicable rules and regulations under
the Security and Exchange Act of 1934, as amended, all unvested securities and
benefits attributable to the Executive will immediately vest.  In addition, with
respect to any securities of the Company or rights to securities in the Company
vesting in Executive as a result of this Article 4, the Company shall advise
Executive by written notice at least four weeks prior to the Company’s filing of
one or more registration statements under the Securities Act of 1933, as amended
(or any successor form covering securities) to be offered and sold to the public
generally, and shall, upon request of Executive, include in any such
registration statement such securities of Executive as he may request.  The
foregoing shall include common stock of the Company to which Executive may be
entitled by way of his exercise of any stock options and/or the exercise of
warrants.




 
5

--------------------------------------------------------------------------------

 




(c)  In the event of gross misconduct in office by Executive in the performance
of his duties hereunder (which shall hereinafter be referred to as "Termination
for Cause"), Company may terminate this Agreement by giving two (2) weeks prior
written notice to Executive identifying the cause of termination and specifying
the effective date of such termination. If Executive is subjected to Termination
for Cause, then such "cause" shall be specified in such notice and Executive
shall be afforded thirty (30) days or longer, if reasonably required, to cure
such breach, if such breach is capable of being cured. Except if termination is
pursuant to the provisions of paragraph “4.(c)” and provided the Company has
sufficient cash reserves, on the termination date, Company shall pay to
Executive the aggregate of (i) accrued but unpaid expenses, if any; and (ii) the
net salary compensation which would have been paid to Executive through the date
of termination. Furthermore, in that event any warrants to be issued pursuant to
this Agreement, and any options granted pursuant to plans then applicable to
Executive which have not then vested shall be forfeited as of the termination
date.  In the event termination results from Executive and/or Jay Shafer not
generating gross revenues for the Company in the aggregate amount of not less
than $50,000 during the first three months of the term of this Agreement,
Executive and/or Jay Shafer, collectively, shall be entitled to receive accrued
but unpaid salaries but only to the extent of 90% of the gross revenues
generated during the period prior to the effective date of termination.  Any
monies remaining to be paid to Executive and/or Jay Shafer thereafter shall be
paid out of future revenues which may be received by the Company subsequent to
the termination date but, nonetheless, generated by Executive and/or Jay Shafer
during their term of employment with the Company.


(d) Failure of the Executive to produce the revenues and/or independent rep
agreements as contained in Executive’s representations in paragraph “5.” hereof,
or the intentional failure of said representations to be accurate as of three
(3) months from the date of the execution hereof (collectively, the “causal
event”) shall give the Company the right to terminate and/or extend the initial
90-day period on the basis of cause (the “extended period”).  During the
extended period, the Executive shall be afforded the opportunity of meeting the
gross revenue and/or independent rep agreement representations during which
extended term, the Company’s obligation to issue its common stock to Executive
shall similarly be suspended.  In the event the Company elects to extend this
Agreement for the Extended Period by reason of Executive’s failure to produce
the total amount of revenues as contained in paragraph 5 hereof, but the
Executive has nonetheless produced a portion of same, the Company shall issue to
Executive such amount of the shares prorated in proportion to the amount of
revenues produced as compared to the total revenues required to be produced
pursuant to paragraph 5.


 
6

--------------------------------------------------------------------------------

 




(e)  In the event Executive resigns or is terminated as an employee of Company
and any of its subsidiaries, Executive hereby agrees that his position(s) as
officer and director of the Company shall automatically end as of the date of
his resignation or termination of employment.


 
5.
EXECUTIVE REPRESENTATIONS



Executive represents and warrants to the Company that:


 
(a)
He was formally employed immediately prior to the execution of this Agreement by
Protective Marketing Enterprises, Inc. (PME) as its Vice President of Sales and
Marketing at a gross annual salary of $12,000;

 
(b)
He, either alone and/or in conjunction with Jay Shafer, is in a position and
will generate gross revenues for the Company in an amount not less than
$10,000,000, annually, the source of which revenues being either current
accounts of PME or potential accounts that he had worked on for PME which he is
now in a position to “close” for the benefit of the Company.  Further, that he
will generate, either alone or in conjunction with Jay Shafer, for the Company
gross revenues of not less than $50,000 during the first 90 days of the term of
this Agreement;

 
(c)
He, either alone or in conjunction with Jay Shafer, shall arrange for the
signing by the Company of independent sales representative agreements with a
significant number of the former approximately 2,000 independent sales
representatives of PME, a significant number being not less than 200, which
agreements will provide, in part, for the selling by such sales representative
of the Company’s products.  Further, no less than 200 independent sales
representatives will be committed via contract to the Company within the first
90 days of the term of this Agreement.



 
7

--------------------------------------------------------------------------------

 


 
(d)
He has full right, power and authority to enter into this Agreement and perform
the services and fulfill the representations contained herein free of any
further obligations to PME and/or Protective Life Corporation (collectively,
Protective).



6.              CONFIDENTIALITY


(a) Executive agrees to execute Company's standard form of Confidentiality
Agreement as prepared by Counsel to Company.


(b) Executive's covenants contained herein shall survive the termination or
expiration of this Agreement.


7.              TERMINATION OF AGREEMENT


This Agreement shall, in addition to other provisions affecting termination,
terminate on the occurrence of any of the following events:


(a) Cessation of the Company's business;


(b) Dissolution of the Company; or


(c) The voluntary agreement of the partieshereto.


8.              NOTICES


All notices, requests, demands, deliveries and other communications hereunder
shall be in writing and shall be deemed to have been duly given if mailed,
postage prepaid, registered or certified mail, return receipt requested to the
parties at the addresses (or at such other address for a party as shall be
specified by like notice) specified on the first page of this Agreement.


9.              WAIVER


The failure of either party at any time or times to require performances of any
provision hereof shall in no manner effect the right at a later time to enforce
the same. To be effective, any waiver must be contained in a written instrument
signed by the party waiving compliance by the other party of the term or
covenant as specified. The waiver by either party of the breach of any term or
covenant contained herein, whether by conduct or otherwise, in any one or more
instances, shall not be deemed to be, or construed as, a further or continuing
waiver of any such breach, or a waiver of the breach of any other term or
covenant contained in this Agreement.




 
8

--------------------------------------------------------------------------------

 


10.              GOVERNING LAW


This Agreement shall be governed by the laws of the Sate of Florida, which shall
have exclusive jurisdiction over any claims or disputes arising from the subject
matter contained herein without regard to any conflict of laws provision.


11.              COMPLETE AGREEMENT


This Agreement constitutes the complete and exclusive agreement between the
parties hereto which supersedes all proposals, oral and written, and all other
communications between the parties relating to the subject matter contained
herein.


12.              SEVERABILITY


If any of the provisions of this Agreement are held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


13.              EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS


This Agreement may not be assigned, transferred or otherwise inure to the
benefit of any third person, firm or corporation by operation of law or
otherwise, without the written consent by the other party hereto, except as
herein specifically provided to the contrary.


14.              MODIFICATION


This Agreement may only be amended, varied or modified by a written document
executed by the parties hereto.


15.              FURTHER INSTRUMENTS


The parties hereto agree to execute and deliver, or cause to be executed and
delivered, such further instruments or documents and take such other action as
may be required to effectively carry out the transactions contemplated herein.




 
9

--------------------------------------------------------------------------------

 


16.              INDEMNIFICATION


Except for a claim, demand, suit, action or judgment asserted by Protective
against Executive and/or the Company, in addition to any liability insurance to
be provided the Executive, the Company will indemnify Executive from any and all
claims, demands, suits, actions or judgments which hereafter may by asserted,
instituted or recorded by any person, firm or corporation for the duration of
this Agreement and for a six (6) year period following the termination of said
Agreement as defined in paragraph 4. The foregoing indemnity shall be
enforceable only with respect to claims made against Executive with respect to
all expenses, losses, charges and attorney's fees sustained or incurred by the
Executive in defending any suit, action or other proceeding brought against the
Executive, directly or indirectly, arising out of Executive's employment by
Company.


17.              BOARD APPROVAL


This Agreement is subject to and conditioned upon the approval of the Company’s
Board of Directors.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 15th
day of January, 2007.






THE AMACORE GROUP, INC.
             
By: /s/ Clark A. Marcus                       
By: /s/ Guy Norberg                                
Clark A. Marcus, CEO
Guy Norberg

 
 
 
 
10  

--------------------------------------------------------------------------------

 
 
 
 

 